Citation Nr: 0912309	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a heat stroke, and if so, whether service 
connection is warranted for the claimed disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2009, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals 
of a heat stroke is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in January 1997 denied the 
Veteran's claim of entitlement to service connection for 
residuals of a heat stroke.

2.  Evidence associated with the claims file since the 
January 1997 rating decision was not of record at the time of 
the January 1997 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for residuals of a heat 
stroke.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
residuals of a heat stroke, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1003 (2008).

2.  New and material evidence has been submitted, thus the 
claim of entitlement to service connection for residuals of a 
heat stroke is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for residuals of a heat 
stroke is found to be reopened by way of the submission of 
new and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim.  

II.  Merits of the Claim to Reopen

An unappealed rating decision in January 1997 denied the 
Veteran's claim of entitlement to service connection for heat 
stroke on the basis that the condition was not incurred in or 
aggravated by military service.  The relevant evidence of 
record at the time of the January 1997 rating decision 
consisted of service treatment records and VA treatment 
records from April 1995 to May 1996.  The Veteran filed a 
notice of disagreement within one year from the January 1997 
rating decision and he submitted a substantive appeal to the 
statement of the case within the requisite time limit.  
However, in April 1999, the Veteran requested that his appeal 
for service connection for residuals of heat stroke be 
withdrawn.  Therefore, the January 1997 rating decision is 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In October 2006, the Veteran filed a request to reopen the 
claim for service connection for residuals of a heat stroke.  
Evidence received since the January 1997 rating decision 
includes VA treatment records, private treatment records, 
statements by the Veteran, his family and coworkers, and a 
January 2009 videoconference Board hearing transcript.  All 
of the evidence received since the January 1997 rating 
decision is new in that it was not of record at the time of 
the January 1997 decision.  The Board notes that the Veteran 
testified in February 2009 that he did not have any problems 
with heat stroke or dehydration prior to service and that his 
first incidence of heat exhaustion and severe dehydration was 
in 1989 during military service.  The Veteran testified that 
he has had problems with heat ever since his military 
service.  The record also contains lay statements from his 
family, friends and coworkers, which supports the Veteran's 
statements.  The Board presumes that the testimony of the 
Veteran and the other lay statements are credible.  See 
Justus v. Principi, 3 Vet. App. 510 (1992) (when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed).  As the new 
evidence indicates that the Veteran's current tendency for 
dehydration and heat exhaustion may be associated with the 
events of dehydration in service, the evidence raises a 
reasonable possibility of substantiating the claim and the 
Board finds that evidence to be material.  

Accordingly, as new and material evidence has been submitted, 
the Veteran's claim is reopened. 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for heat stroke is reopened 
and the appeal is granted to that extent only.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The Veteran contends that his current tendency for 
dehydration and heat exhaustion are residuals of severe 
dehydration and heat stroke in service.  As the Veteran's 
current disorder may be related to the documented dehydration 
in service, the Board has determined that a VA examination 
and opinion is necessary to make a decision on the claim.  
See 38 C.F.R. 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the identity 
and etiology of any residuals of a heat 
stroke or dehydration that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should state whether or not 
any dehydration or heat disorder found 
on examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability), etiologically related to 
military service to include the 
documented events of dehydration or any 
other symptomatology shown in service.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for residuals of a heat 
stroke, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


